Citation Nr: 1452538	
Decision Date: 11/28/14    Archive Date: 12/02/14

DOCKET NO.  12-20 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an earlier effective date prior to September 25, 2007, for the grant of service connection for peripheral neuropathy of the left lower extremity.

2.  Entitlement to an earlier effective date prior to September 25, 2007, for the grant of service connection for peripheral neuropathy of the right lower extremity.

3.  Entitlement to a rating in excess of 10 percent for peripheral neuropathy of the left lower extremity.

4.  Entitlement to a rating in excess of 10 percent for peripheral neuropathy of the right lower extremity.


REPRESENTATION

Veteran represented by:	Sean A. Ravin, Attorney


ATTORNEY FOR THE BOARD

L. Durham, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to May 1971 and from August 1971 to August 1977.

Additional medical evidence was associated with the electronic claims file after the statement of the case (SOC) was issued.  However, as the issues on appeal are either being dismissed or remanded for further development, the Board finds no prejudice to the Veteran in proceeding to adjudicate these claims.

The issues of ratings in excess of 10 percent for left and right lower extremity peripheral neuropathy are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

In May 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he desired to withdraw his appeals regarding the effective dates for the grant of service connection.


CONCLUSION OF LAW

The criteria for withdrawal of the appeals on the issues of entitlement to effective dates prior to September 25, 2007, for the grant of entitlement to service connection for peripheral neuropathy of the left and right lower extremities have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his or her authorized representative.  

In the present case, the Veteran has withdrawn this appeal and, hence, there remain no allegations  of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeals on the issues of effective dates and it they are dismissed.


ORDER

The appeal on the issue of entitlement to an earlier effective date prior to September 25, 2007, for the grant of service connection for peripheral neuropathy of the left lower extremity is dismissed.

The appeal on the issue of entitlement to an earlier effective date prior to September 25, 2007, for the grant of service connection for peripheral neuropathy of the right lower extremity is dismissed.


REMAND

Having reviewed the claims file, the Board finds that additional development is necessary prior to the adjudication of the remaining claims on appeal.  

The Veteran underwent a VA peripheral nerve examination in April 2009.  In a May 2013 statement, he asserted that this examination was too remote for an adequate evaluation of the current severity of his peripheral neuropathy as his medication had doubled since then due to an increase in weakness, stiffness, paresthesias, and pain.  

As he has asserted this his disability has worsened since the last examination, a new examination is warranted.  Additionally, the RO should obtain any and all available VA treatment records that have not yet been associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1. Obtain all available VA treatment records dated from September 2009 to the present. 

2. Schedule the Veteran for an examination in order to ascertain the current severity and manifestations of his left and right lower extremity peripheral neuropathy.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, and all clinical findings should be reported in detail.  The examiner should provide a rationale for any opinions.  

3. Thereafter, readjudicate the claims.  If any benefit sought on appeal remains denied, the Veteran and his attorney should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development 

or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


